I concur in the opinion of the CHIEF JUSTICE, and in the order affirming the judgment.
It nowhere appears that the plaintiff has subjected his claim against Lynch to a judgment, nor is he a party to this action, but, assuming that neither is essential, and that the plaintiff has a just claim against Lynch, such a state of facts will not affect the situation so far as the defendant is concerned.
Lynch's right of recovery is pursuant to the industrial insurance act, and every one claiming through, under, or by it is limited in his rights to its terms. This act expressly negatives the idea that any one can obtain an interest in a claim existing pursuant to *Page 112 
its provisions other than the injured party. The statute authorizing the award to a claimant on certain conditions being a special act, those conditions must control, notwithstanding the general law as to attorney's liens. State v. Beard, 21 Nev. 218,29 P. 531; 36 Cyc. 1087.
While section 5376, Rev. Laws, provides for attorney's liens, it expressly excepts those cases restrained by law. As I have pointed out, there can be no claim asserted under the special act; hence there is nothing constituting a basis for a lien.